UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number 811-03835 ­­ Value Line Centurion Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, New York, N.Y. 10036 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1900 Date of fiscal year end: December 31 Date of reporting period: June 30, 2012 Item I.Reports to Stockholders. A copy of the Semi-Annual Report to Stockholders for the period ended 6/30/12 is included with this Form. ¢ Value Line Centurion Fund, Inc. (Unaudited) Semiannual Report To Contractowners Stephen E. Grant, Portfolio Manager Objective: Long-term growth of capital Inception Date: November 15, 1983 Net Assets at June 30, 2012: Portfolio Composition at June 30, 2012: (Percentage of Total Net Assets) Top Ten Holdings (As of 6/30/2012) Company Percentage of Total Net Assets Edwards Lifesciences Corp. 2.05% AutoZone, Inc. 1.93% TJX Companies, Inc. (The) 1.66% Panera Bread Co. Class A 1.57% Rollins, Inc. 1.56% Express Scripts Holding Co. 1.48% Yum! Brands, Inc. 1.44% FMC Corp. 1.38% Church & Dwight Co., Inc. 1.37% IHS, Inc. Class A 1.20% Sector Weightings vs. Index (As of 6/30/2012) About information in this report: ● It is important to consider the Fund’s investment objectives, risks, fees and expenses before investing. All funds involve some risk, including possible loss of the principal amount invested. ● The S&P 500 Index is an unmanaged index of 500 primarily large cap U.S. stocks that is generally considered to be representative of U.S. stock market activity. Index returns are provided for comparative purposes. Please note that the index is unmanaged and not available for direct investment and its returns do not reflect the fees and expenses that have been deducted from the Fund. VALUE LINE CENTURION FUND, INC. 1 ¢ Value Line Centurion Fund, Inc. (Unaudited) Semiannual Report To Contractowners Average Annual Total Returns (For periods ended 6/30/2012) Year to Date 1 3 5 10 Since Inception (not annualized) Yr Yrs Yrs Yrs 11/15/1983 Value Line Centurion Fund, Inc. 8.76% 0.37% 18.42% (2.56 )% 2.46% 7.90 % S&P 500 Index 9.49% 5.45% 16.40% 0.22 % 5.33% 10.31 % All performance data quoted is historical and the results represent past performance and neither guarantee nor predict future investment results. To obtain performance data current to the most recent month (available within 7 business days of the most recent month end), please call (800) 221-3253 or visit www.guardianinvestor.com. Current performance may be higher or lower than the performance quoted here. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Total return figures are historical and assume the reinvestment of dividends and distributions and the deduction of all Fund expenses. The actual total returns for owners of variable annuity contracts or variable life insurance policies that provide for investment in the Fund will be lower to reflect separate account and contract/policy charges. The return figures shown do not reflect the deduction of taxes that a contractowner may pay on distributions or redemption of units. Fund Expenses By investing in the Fund, you incur two types of costs: (1) transaction costs, including, as applicable, sales charges on purchase payments, reinvested dividends, or other distributions; redemption fees and exchange fees; and (2) ongoing costs, including, as applicable, management fees; distribution and/or service (12b-1) fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example below is based on an investment of $1,000 invested on January 1, 2012 and held for six months ended June 30, 2012. Actual Expenses The first line in the table provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. 2 VALUE LINE CENTURION FUND, INC. ¢ Value Line Centurion Fund, Inc. (Unaudited) Semiannual Report To Contractowners Hypothetical Example for Comparison Purposes The second line in the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning Ending Expenses Account Value Account Value Paid During Annualized January 1, 2012 June 30, 2012 Period* Expense Ratio Actual 0.90% Hypothetical (5% return before expenses) 0.90% * Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by 182/366 (to reflect the Fund’s most recent fiscal half-year). This expense ratio may differ from the expense ratio shown in the financial highlights. VALUE LINE CENTURION FUND, INC. 3 ¢ Value Line Centurion Fund, Inc. Schedule of Investments June 30, 2012 (Unaudited) Shares Value Common Stocks — 99.1% Consumer Discretionary — 20.7% AutoZone, Inc. * $ Bed Bath & Beyond, Inc.* BorgWarner, Inc. *(1) Brinker International, Inc. Buckle, Inc. (The) (1) Buffalo Wild Wings, Inc.* Chipotle Mexican Grill, Inc. * Coach, Inc. Darden Restaurants, Inc. Deckers Outdoor Corp. *(1) Dick’s Sporting Goods, Inc. Dollar Tree, Inc. * Domino’s Pizza, Inc. Fossil, Inc. * Genuine Parts Co. Gildan Activewear, Inc. Hanesbrands, Inc. * Johnson Controls, Inc. LKQ Corp. * Lululemon Athletica, Inc. *(1) McDonald’s Corp. NIKE, Inc. Class B O’Reilly Automotive, Inc. * Panera Bread Co. Class A * Penn National Gaming, Inc. * Starbucks Corp. Tim Hortons, Inc. TJX Companies, Inc. (The) Ulta Salon, Cosmetics & Fragrance, Inc. Under Armour, Inc. Class A *(1) VF Corp. Warnaco Group, Inc. (The) * Wolverine World Wide, Inc. Wynn Resorts Ltd. Yum! Brands, Inc. Consumer Staples — 10.2% Boston Beer Co., Inc. (The) Class A * British American Tobacco PLC ADR Bunge Ltd. Casey’s General Stores, Inc. Church & Dwight Co., Inc. Costco Wholesale Corp. Diamond Foods, Inc. (1) Energizer Holdings, Inc. * Flowers Foods, Inc. General Mills, Inc. Green Mountain Coffee Roasters, Inc. *(1) Harris Teeter Supermarkets, Inc. Herbalife Ltd. Hormel Foods Corp. Ingredion, Inc. J&J Snack Foods Corp. PepsiCo, Inc. Reynolds American, Inc. TreeHouse Foods, Inc. * Whole Foods Market, Inc. Shares Value Energy — 1.2% Core Laboratories N.V. $ Devon Energy Corp. Enbridge, Inc. Noble Energy, Inc. Financials — 4.5% Affiliated Managers Group, Inc. * AFLAC, Inc. American Tower Corp. REIT Axis Capital Holdings Ltd. Bank of Montreal BlackRock, Inc. Camden Property Trust REIT M&T Bank Corp. Royal Bank of Canada Stifel Financial Corp. * T. Rowe Price Group, Inc. Health Care — 16.3% Alexion Pharmaceuticals, Inc. * Allergan, Inc. Bio-Rad Laboratories, Inc. Class A * C.R. Bard, Inc. Catalyst Health Solutions, Inc. * Cerner Corp. * Computer Programs & Systems, Inc. DaVita, Inc. * DENTSPLY International, Inc. Edwards Lifesciences Corp. * Endo Pharmaceuticals Holdings, Inc. * Express Scripts Holding Co. * Henry Schein, Inc. * IDEXX Laboratories, Inc. * Intuitive Surgical, Inc. * Mednax, Inc. * Mettler-Toledo International, Inc. * Novo Nordisk A/S ADR Owens & Minor, Inc. Techne Corp. Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc. Universal Health Services, Inc. Class B Volcano Corp. * Waters Corp. * Industrials — 21.9% Acuity Brands, Inc. AMETEK, Inc. C.H. Robinson Worldwide, Inc. Canadian National Railway Co. Chicago Bridge & Iron Co. N.V. CLARCOR, Inc. Clean Harbors, Inc. * Danaher Corp. Donaldson Co., Inc. Eaton Corp. Esterline Technologies Corp. * Exelis, Inc. Fastenal Co. 4 See Notes to Financial Statements. ¢ Value Line Centurion Fund, Inc. Schedule of Investments (Continued) June 30, 2012 (Unaudited) Shares Value FedEx Corp. $ Gardner Denver, Inc. Graco, Inc. HEICO Corp. IDEX Corp. IHS, Inc. Class A * Iron Mountain, Inc. ITT Corp. J.B. Hunt Transport Services, Inc. Kansas City Southern Kirby Corp. * L-3 Communications Holdings, Inc. Middleby Corp. (The) * Parker Hannifin Corp. Precision Castparts Corp. Republic Services, Inc. Rollins, Inc. Roper Industries, Inc. Stericycle, Inc. * Toro Co. (The) Union Pacific Corp. United Technologies Corp. Valmont Industries, Inc. Verisk Analytics, Inc. Class A * W.W. Grainger, Inc. Waste Connections, Inc. Information Technology — 11.5% Accenture PLC Class A Alliance Data Systems Corp. *(1) Amphenol Corp. Class A Anixter International, Inc. ANSYS, Inc. * Ariba, Inc. * Check Point Software Technologies Ltd. * Cognizant Technology Solutions Corp. Class A * Equinix, Inc. * F5 Networks, Inc. * Informatica Corp. * MasterCard, Inc. Class A MICROS Systems, Inc. * Netgear, Inc. * Open Text Corp. *(1) Rackspace Hosting, Inc. * Salesforce.com, Inc. * Solera Holdings, Inc. TIBCO Software, Inc. * VMware, Inc. Class A * Wright Express Corp. * Materials — 10.3% Albemarle Corp. Ball Corp. CF Industries Holdings, Inc. Crown Holdings, Inc. * Cytec Industries, Inc. Ecolab, Inc. FMC Corp. NewMarket Corp. Packaging Corp. of America Praxair, Inc. Shares Value Scotts Miracle-Gro Co. (The) Class A (1) $ Sigma-Aldrich Corp. Silgan Holdings, Inc. Valspar Corp. (The) Telecommunication Services — 0.6% Crown Castle International Corp. * Utilities — 1.9% ITC Holdings Corp. ONEOK, Inc. Questar Corp. Wisconsin Energy Corp. Total Common Stocks (Cost $90,555,538) Principal Amount Value Short-Term Investments — 0.8% Repurchase Agreements — 0.8% $ With Morgan Stanley, 0.14%, dated 06/29/12, due 07/02/12, delivery value $1,000,011 (collateralized by $895,000 U.S. Treasury Notes 3.1250% due 05/15/21, with a value of $1,023,668) Total Short-Term Investments (Cost $1,000,000) Shares Value Collateral for Securities on Loan — 4.4% Value Line Funds Collateral Account Total Collateral for Securities on Loan (Cost $5,858,427) Total Investments — 104.3% (Cost $97,413,965) Excess Of Liabilities Over Cash And Other Assets — (–4.3%) (5,683,700 ) Net Assets — 100.0% $ Net Asset Value Per Outstanding Share ($133,250,045 ÷ 9,755,058 shares outstanding ) $ * Non-income producing. A portion or all of the security was held on loan. As of June 30, 2012, the market value of the securities on loan was $5,887,553. ADR American Depositary Receipt. REIT Real Estate Investment Trust. See Notes to Financial Statements. 5 ¢ Value Line Centurion Fund, Inc. Statement of Assets and Liabilities June 30, 2012 (Unaudited) ASSETS: Investment securities, at value(Cost - $96,413,965) (securities on loan, at value, $5,887,553) $ Repurchase agreement (Cost - $1,000,000) Receivable for securities sold Interest and dividends receivable Receivable for securities lending income Prepaid expenses Receivable for capital shares sold Other Total Assets LIABILITIES: Payable upon return of collateral for securities on loan Payable for capital shares redeemed Due to custodian Accrued expenses: Advisory fee Service and distribution plan fees Other Total Liabilities Net Assets $ NET ASSETS CONSIST OF: Capital stock, at $1.00 par value (authorized 50,000,000, outstanding9,755,058 shares) $ Additional paid-in capital Accumulated net investment income Accumulated net realized loss on investmentsand foreign currency ) Net unrealized appreciation of investments andforeign currency translations Net Assets $ Net Asset Value Per Outstanding Share ($133,250,045 ÷ 9,755,058 shares outstanding) $ Statement of Operations For the Six Months Ended June 30, 2012 (Unaudited) INVESTMENT INCOME: Dividends (net of foreign withholding tax of $12,964) $ Securities lending income Interest Total Income Expenses: Advisory fee Service and distribution plan fees Auditing and legal fees Custodian fees Directors’ fees and expenses Insurance Printing and postage Other Total Expenses Before Fees Waived andCustody Credits Less: Service and Distribution Plan Fees Waived ) Less: Custody Credits ) Net Expenses Net Investment Income Net Realized and Unrealized Gain on Investments and Foreign Exchange Transactions: Net Realized Gain Change in Net Unrealized Appreciation/(Depreciation) Net Realized Gain and Change in Net Unrealized Appreciation/(Depreciation) on Investments and Foreign Exchange Transactions Net Increase in Net Assets from Operations $ 6 See Notes to Financial Statements. ¢ Value Line Centurion Fund, Inc. Statement of Changes in Net Assets Six Months Ended Year Ended June 30, 2012 December 31, (unaudited) Operations: Net investment income (loss) $ $ ) Net realized gain on investments and foreign currency Change in net unrealized appreciation/(depreciation) (9,371,095 ) Net increase in net assets from operations Capital Share Transactions: Proceeds from sale of shares Cost of shares redeemed (8,563,663 ) (20,291,349 ) Net decrease in net assets from capital share transactions (7,117,101 ) (12,516,214 ) Total Increase/(Decrease) in Net Assets (5,689,602 ) NET ASSETS: Beginning of period $ $ End of period $ $ Accumulated net investment income/(loss), at end of period $ $ ) See Notes to Financial Statements. 7 ¢ Value Line Centurion Fund, Inc. Financial Highlights Selected data for a share of capital stock outstanding throughout each period: Six Months Ended June 30, 2012 Years Ended December 31, (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income/(loss) — — ) ) ) Net gains or (losses) on securities (both realized and unrealized) ) Total from investment operations ) Less distributions: Dividends from net investment income — — ) — — — Distributions from net realized gains — — ) — ) ) Total distributions — — ) — ) ) Net asset value, end of period $ Total return* %(2) % % % )% % Ratios/Supplemental Data: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets(3) %(4) % %(5) % % % Ratio of expenses to average net assets(6) %(4) % %(7) % % % Ratio of net investment income/(loss) to average net assets %(4) )% % )% )% )% Portfolio turnover rate 7
